DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
 This Office Action is in response to an amendment filed on 12/3/2020. As directed by the amendment, claims 15-23 were canceled, claims 1-2, 4-5, 10, 13 were amended, and claims 24-27 was added. Thus, claims 1-14, and 24-27 are pending for this application.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 2, and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 2, 4 and 5 each recite “at least below-the-shoulder portions of the plurality of portions of the torso”, however the “at least below-the-shoulder portions” do not appear to be supported by the original disclosure, and therefore claims 2, 4, and 5 are rejected for introducing new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claims 10 and 13, the phrase "the first pressure is 0 mmHg" in each claim is unclear how a first pressure can be applied that is 0 mmHg (a pressure of 0 mmHg implies there is no pressure, therefore it is unclear how there can simultaneously be pressure applied and no pressure applied). Applicant is suggested to amend the claim such that the first pressure is a value greater than 0 mmHg.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726).
Regarding claim 1, Rosett discloses (Fig. 1-6) a compression garment system comprising: 
a head garment (hood having top section A, cheek section B, and neck section C) comprising a plurality of head pressure applying regions (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55) controllable to apply pressure to a plurality of portions of a head of a body (controllable by a valve mechanism, page 2 lines 70-85)
a controller (“valve mechanism”) operably coupled to the head garment to control pressure applied by the plurality of head pressure applying regions in at least a drainage phase (valve mechanism controls inflation/deflation of transverse tubes to exert downward wave on patient’s body from head to neck to provide drainage of venous blood and lymphatic fluids, page 2 lines 70-105), 

Rosett does not disclose a garment comprises a plurality of torso pressure applying regions controllable to apply pressure to a plurality of portions of a torso of the body and a controller operably coupled to the head and torso garment to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a drainage phase, wherein, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso. 
However, Nour teaches (Fig. 6A-7) a compression garment to be fit over the head, neck, and torso (torso portion 110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprising a plurality of head pressure applying regions (e.g. left region and right region of mask 9) and a plurality of torso pressure applying regions (e.g. left and right regions of the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2) to apply pressure to a plurality of portions of the torso, a controller (pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2) operably coupled to the head and torso garment (via connection port 114 coupled to the top of the head garment portion.  Because the head garment portion is coupled to the torso garment portion, the controller is also coupled to the torso 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of the Rosett reference to include a torso garment portion having a plurality of torso pressure applying regions as taught by Nour et al for the purpose of improving the efficiency of the lymph draining from the head to the lymph nodes in the torso region.
Regarding the limitation that the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso, the Rosett reference discloses a controller (valve mechanism) configured to control pressure applied by each of the one or more head pressure applying regions to move lymph from the head to the neck (page 2 lines 70-105 of Rosett), and Nour et al discloses a controller (pulsatile console) configured to control pressure applied by the plurality of torso pressure applying regions (e.g. left and right sides of the upper chest portion 110 in Fig. 7) to move lymph at least from the head to the neck to the torso (wave propagates downward from head to upper torso, therefore lymph would move from the head to the neck to 
The combined Rosett/Nour reference discloses the controller is configured to apply pressure in a drainage phase (see above), but does not disclose the controller is configured to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a preparation phase, wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to prepare the torso of the body for lymph to be drained from the head and neck of the body.
However, Malhi teaches (Fig. 12-20) a garment system (system 310) including controller (controller 312) is configured to control pressure applied by a plurality of pressure applying regions (inflatable chambers) in at least a preparation phase (“pre-fill phase”) and a drainage phase (“therapeutic phase”), wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the user using the plurality of pressure applying regions to prepare the lymph to be drained (controller 312 causes a pre-fill flow rate to inflate the plurality pressure applying regions in order to provide low pressurization and reduce impingement noise, see paragraph [0120]), and, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions using the plurality of pressure applying regions applying regions to move lymph (controller 312 causes a therapeutic flow rate to inflate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify compression garment system of the combined Rosett/Nour reference to include a preparation phase prior to the drainage phase as taught by Malhi for the purpose of reducing the impingement noise due to the low pre-fill flow rate that occurs prior to the higher flow rate during the drainage/therapeutic phase (paragraph [0095] Malhi).
Regarding claim 3, the combined Rosett/Nour/Malhi reference discloses the body extends along an axis (axis extending through center of user’s head and neck, shown in Annotated Fig. 1-2 of Rosett below), and wherein, when in the preparation phase (as taught by Malhi), the controller is further configured to: apply pressure to the plurality of portions of the head of the body outwardly of the face of the head using to the plurality of head pressure applying regions (as shown in Fig. 3 of Rosett, the head pressure applying regions are outwardly positioned on the face of the user therefore the pressure applied from the head pressure applying regions is applied outwardly of the face of the head) after applying pressure to the plurality of torso pressure applying regions (Nour teaches providing multiple inflation/deflation cycles of compression from the head to the torso during one session, see page 12 paragraphs 1-2, therefore pressure applied to the head pressure applying region during a second cycle will occur after pressure applied to the torso during a first cycle).

    PNG
    media_image1.png
    450
    560
    media_image1.png
    Greyscale

	Regarding claim 8, Rosett discloses the controller is further configured to apply pressure to the plurality of portions of the head using the plurality of head pressure applying regions using a head pressure application sequence (valve mechanism controls inflation/deflation of transverse tubes to exert downward wave on patient’s body from head to neck to provide drainage of venous blood and lymphatic fluids, page 2 lines 70-105), wherein the head pressure application sequence comprises application of increased pressure (inflating a deflated cell causes “increased pressure”) non-sequentially to portions of the plurality of portions of the head closest to the face of the head to portions of the plurality of portions of the head further away from the face of the head and closest the neck of the body (due to the arrangement of the transverse tubes and fluid connection between tubes 1-3 of Group U with 1’-3’ of Group L, and 4-6 of Group U with 4’-6’ of Group L, Rosett discloses non-sequential inflation of portions of the head closest to the face of 
	Regarding claim 25, modified Rosett discloses wherein the head and torso garment comprises: 
a head garment portion (hood of Rosett having top section A, cheek section B) comprising the plurality of head pressure applying regions (inflatable transverse tubes); 
a torso garment portion (torso portion 110 in Fig. 7, used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprising plurality of torso pressure applying regions (e.g. left and right regions of the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5). 
Modified Rosett discloses a neck garment portion (neck section C of Rosett) comprising at least one neck pressure applying region (inflatable transverse tube of Rosett) controllable (by the valve mechanism of Rosett) to apply pressure to at least one neck portion of the body during preparation and drainage phases (as taught by Malhi), but does not disclose the neck garment portion is coupled to the torso garment portion. However, Nour teaches (Fig. 7) a neck garment portion (neck section 114 of Nour) coupled to torso garment portion (see coupling of torso garment portion 110 and neck section 114 Fig. 7) comprising at least one neck pressure applying region controllable to apply pressure to at least one neck portion of the body during the preparation and drainage phases (neck section 114 allows for pulsatile wave massage of neck, and therefore includes at least one neck pressure applying region, see page 12 paragraph 4 of machine translation of Nour).
.
  
Claims 2, 4, 5, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726), and further in view of Waldridge (US 2003/0032905).
 Regarding claim 2, modified Rosett reference discloses the body extends along an axis (axis extending through center of user’s head and torso, shown in Annotated Fig. 7 of Nour below), and wherein, when in the preparation phase (as taught by Malhi), the controller is further configured to: apply pressure to the plurality of portions of the torso of the body using the plurality of torso pressure applying regions (the torso applying regions shown in Fig. 6A and 7 of Nour, which surround the axis that extending through the body, are positioned outwardly of the axis, therefore the pressure applied to these regions is outwardly from the axis). Modified Rosett does not disclose apply pressure to the plurality of portions of the torso of the body using a torso pressure application sequence using the plurality of torso pressure applying regions, wherein the torso pressure application sequence comprises application of increased pressure sequentially from at least below-the-shoulder portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and torso garment of modified Rosett such that the controller is configured to apply pressure to the plurality of portions of the torso of the body using a torso pressure application sequence using the plurality of torso pressure applying regions, wherein the torso pressure application sequence comprises application of increased pressure sequentially from at least below-the-shoulder portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body, as taught by Waldridge, for the purpose of promoting drainage of lymph in direction toward the axillary group near the armpit (paragraph [0056] of Waldridge), thereby improving drainage function of the device.
Regarding claim 4, the modified Rosett reference discloses the body extends along an axis (axis extending through center of user’s head and neck, shown in Annotated Fig. 1-2 of Rosett above), and wherein, when in the drainage phase (as taught by Malhi), the controller is further configured to: apply pressure to the plurality of portions of the head of the body outwardly from the face of the head using the plurality of head pressure applying regions (as shown in Fig. 3 of Rosett, the head pressure applying regions are outwardly positioned on the face of the user therefore the pressure applied from the head pressure applying regions is applied outwardly of the face of the head); and apply pressure to the plurality of portions of the torso of the body using the plurality of torso pressure applying regions (the torso applying regions shown in Fig. 6A and 7 of Nour, which surround the axis extending through the body in an equivalent manner as the axis of Rosett, are positioned outwardly of the axis, therefore the pressure applied to these regions is outwardly from the axis) using a torso pressure application sequence after applying pressure to the plurality of head pressure applying regions (vertical axis 116 of Fig. 7 Nour shows that pressure applied to the torso occurs after pressure applied to the head, for the purpose of improving lymphatic and venous drainage from the head to the lymph nodes at the torso). 
Modified Rosett does not disclose wherein the torso pressure application sequence comprises application of increased pressure sequentially from at least below-the-shoulder portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body.
However, Waldridge teaches (Fig. 5) a torso garment (110) including a plurality of torso pressure applying regions (bladders 126, 128, 130, 132, 134 and 136) and a controller (portable pump 14 that is “programmable”, see paragraph [0048]) configured to apply pressure to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and torso garment of modified Rosett such that the controller is configured to apply pressure to the plurality of portions of the torso of the body using a torso pressure application sequence using the plurality of torso pressure applying regions, wherein the torso pressure application sequence comprises application of increased pressure sequentially from at least below-the-shoulder portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body, as taught by Waldridge, for the purpose of promoting drainage of lymph in direction toward the axillary group near the armpit (paragraph [0056] of Waldridge), thereby improving drainage function of the device.
Regarding claim 5, the modified Rosett reference discloses the body extends along an axis (axis extending through center of user’s head and torso, shown in Annotated Fig. 7 of Nour below), wherein the controller is further configured to apply pressure to the plurality of portions 
    PNG
    media_image2.png
    699
    848
    media_image2.png
    Greyscale
sequentially from the portions closest to the axis to portions furthest from the axis is achieved). 

 
However, Waldridge teaches (Fig. 5) a torso garment (110) including a plurality of torso pressure applying regions (bladders 126, 128, 130, 132, 134 and 136) and a controller (portable pump 14 that is “programmable”, see paragraph [0048]) configured to apply pressure to the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and torso garment of modified Rosett such that the controller is configured to apply pressure to the plurality of portions of the torso of the body using a torso pressure application sequence using the plurality of torso pressure applying regions, wherein the torso pressure application sequence comprises application of increased pressure sequentially from at least below-the-shoulder portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body, as taught by Waldridge, for the purpose of promoting drainage of lymph in direction toward the axillary group near the armpit (paragraph [0056] of Waldridge), thereby improving drainage function of the device.
Regarding claim 24, modified Rosett discloses the head and torso garment comprises: a plurality of head cells (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55 of Rosett) corresponding to the plurality of head pressure applying regions 
However, Waldridge teaches (Fig. 5) a torso garment (110) including a plurality of torso cells (bladders 126, 128, 130, 132, 134 and 136) corresponding to the plurality of torso pressure applying regions (causes inflation in directions 138, 140 and 142) and configured to receive fluid (air from pump 14) to apply pressure to the plurality of portions of the torso when the garment is donned (paragraphs [0055] and [0056] of Waldridge).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso garment of modified Rosett to include a plurality of torso cells corresponding to the plurality of torso pressure applying regions and configured to receive fluid to apply pressure to the plurality of portions of the torso when the garment is donned, as taught by Waldridge, for the purpose of promoting drainage of lymph in direction toward the axillary group near the armpit (paragraph [0056] of Waldridge), thereby improving drainage function of the device.

 Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Gorin (FR 2731349) in view of Nour (FR 2939642) and Malhi (US 2014/0094726).
Regarding claim 1, Gorin discloses (Fig. 2B) a compression garment system comprising: 

a controller (processor 10) operably coupled to the head garment to control pressure applied by the plurality of head pressure applying regions in at least a drainage phase (controller 10 actuates valves EV1 to EV5 to generate intermittent overpressures and allowing for adjustment of intensity and frequency of pressure variations, page 4 lines 129-134).
Gorin does not disclose a garment comprises a plurality of torso pressure applying regions controllable to apply pressure to a plurality of portions of a torso of the body and a controller operably coupled to the head and torso garment to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a drainage phase, wherein, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso. 
However, Nour teaches (Fig. 6A-7) a compression garment to be fit over the head, neck, and torso (torso portion 110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprising a plurality of head pressure applying regions (e.g. left region and right region of mask 9) and a plurality of torso pressure applying regions (e.g. left and right regions the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2) to apply 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Gorin  reference to include a torso garment portion having a plurality of torso pressure applying regions as taught by Nour et al for the purpose of improving the efficiency of the lymph and venous drainage by providing dynamic pressure in the natural and physiological directions of venous and lymphatic drainage (page 9 paragraph 1), thereby improving patient outcome.
Regarding the limitation that the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso, the Gorin reference discloses a controller (processor 10) configured to control pressure applied by each of the one or more head pressure applying 
The combined Gorin/Nour reference discloses the controller is configured to apply pressure in a drainage phase (see above), but does not disclose the controller is configured to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a preparation phase, wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to prepare the torso of the body for lymph to be drained from the head and neck of the body.
However, Malhi teaches (Fig. 12-20) a garment system (system 310) including controller (controller 312) is configured to control pressure applied by a plurality of pressure applying regions (inflatable chambers) in at least a preparation phase (“pre-fill phase”) and a drainage phase (“therapeutic phase”), wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the user using the plurality of pressure applying regions to prepare the lymph to be drained (controller 312 causes a pre-fill flow rate to inflate the plurality pressure applying regions in order to provide low pressurization and reduce 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify compression garment system of the combined Gorin/Nour reference to include a preparation phase prior to the drainage phase as taught by Malhi for the purpose of reducing the impingement noise due to the low pre-fill flow rate that occurs prior to the higher flow rate during the drainage/therapeutic phase (paragraph [0095] Malhi).
	Regarding claim 7, the combined Gorin/Nour reference discloses the controller is further configured to apply pressure to the plurality of portions of the head using the plurality of head pressure applying regions using a head pressure application sequence (page 3 lines 119-121 and page 4 lines 129-134 of Gorin), wherein the head pressure application sequence comprises application of increased pressure sequentially (Nour teaches sequentially providing the pressure downwardly, via axis 116, from the head to the torso, Gorin teaches that the pressure applying regions are independently actuatable and each having a line 7 connected to processor 10) to portions of the plurality of portions of the head closest to the face of the head (zone Z1) to portions of the plurality of portions of the head further away from the face of the head (zone Z2) and closest the neck of the body (zone Z3).

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Domenighini (US 6,039,704) in view of Nour (FR 2939642) and Malhi (US 2014/0094726).
Regarding claim 1, Domenighini discloses (Fig. 3-4) a compression garment system comprising:
a head garment (comprising backshell 20 and front shell 38) comprising a plurality of head pressure applying regions (upper members 40 and lower members 40’, each having head pressure applying fingers and each with an inflatable bladder 32) controllable to apply pressure to a plurality of portions of a head of a body (Col. 4 lines 61-68 and Col. 5 lines 1-8)
a controller (“microprocessor”, Col. 5 lines 2-3) operably coupled to the head garment to control pressure applied by the plurality of head pressure applying regions in at least a drainage phase (microprocessor controls bladders 32 to produce vertical and horizontal movements of fingers 46 of upper members to aid in drainage, Col. 4 lines 61-68 and Col. 5 lines 1-8. Expansion and compression of bladders, which causes the fingers to apply the pressure patterns “can occur individually, simultaneously or in combination, to create a wide range of different movements of user’s head including vertical, horizontal, and rotational movement”, Col. 4 lines 54-60)
wherein, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions of the head using the plurality of head pressure applying regions to move lymph at least from the head to the neck (microprocessor controls bladders 32 to produce vertical and horizontal movements of fingers 46 of upper members to aid in drainage, Col. 4 lines 61-68 and Col. 5 lines 1-8. Expansion and compression of bladders, which causes the fingers to apply the pressure patterns “can occur individually, simultaneously or in combination, to create a wide 
Domenighini does not disclose a garment comprises a plurality of torso pressure applying regions controllable to apply pressure to a plurality of portions of a torso of the body and a controller operably coupled to the head and torso garment to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a drainage phase, wherein, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso. 
However, Nour teaches (Fig. 6A-7) a compression garment to be fit over the head, neck, and torso (torso portion 110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprising a plurality of head pressure applying regions (e.g. left region and right region of mask 9) and a plurality of torso pressure applying regions (e.g. left and right regions of the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2) to apply pressure to a plurality of portions of the torso, a controller (pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 2) operably coupled to the head and torso garment (via connection port 114 coupled to the top of the head garment portion.  Because the head garment portion is coupled to the torso garment portion, the controller is also coupled to the torso garment portion) to control pressure applied by the plurality of head pressure applying regions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Domenighini  reference to include a torso garment portion having a plurality of torso pressure applying regions as taught by Nour et al for the purpose of improving the efficiency of the lymph and venous drainage by providing dynamic pressure in the natural and physiological directions of venous and lymphatic drainage (page 9 paragraph 1), thereby improving patient outcome.
Regarding the limitation that the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso, the Domenighini reference discloses a controller (“microprocessor”, Col. 5 lines 2-3) configured to control pressure applied by each of the one or more head pressure applying regions (Col. 4 lines 61-68 and Col. 5 lines 1-8), and Nour et al discloses a controller (pulsatile console) configured to control pressure applied by the plurality of  torso pressure applying regions (e.g. left and right sides of the upper chest portion 110 in Fig. 7) to move lymph at least from the head to the neck to the torso (wave propagates downward from head to upper torso, therefore lymph would move from the head to the neck to the torso, see page 
The combined Domenighini/Nour reference discloses the controller is configured to apply pressure in a drainage phase (see above), but does not disclose the controller is configured to control pressure applied by the plurality of head pressure applying regions and the plurality of torso pressure applying regions in at least a preparation phase, wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the torso and the plurality of portions of the head using the plurality of torso pressure applying regions and the plurality of head pressure applying regions to prepare the torso of the body for lymph to be drained from the head and neck of the body.
However, Malhi teaches (Fig. 12-20) a garment system (system 310) including controller (controller 312) is configured to control pressure applied by a plurality of pressure applying regions (inflatable chambers) in at least a preparation phase (“pre-fill phase”) and a drainage phase (“therapeutic phase”), wherein, when in the preparation phase, the controller is configured to apply pressure to the plurality of portions of the user using the plurality of pressure applying regions to prepare the lymph to be drained (controller 312 causes a pre-fill flow rate to inflate the plurality pressure applying regions in order to provide low pressurization and reduce impingement noise, see paragraph [0120]), and, when in the drainage phase, the controller is configured to apply pressure to the plurality of portions using the plurality of pressure applying regions applying regions to move lymph (controller 312 causes a therapeutic flow rate to inflate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify compression garment system of the combined Domenighini/Nour reference to include a preparation phase prior to the drainage phase as taught by Malhi for the purpose of reducing the impingement noise due to the low pre-fill flow rate that occurs prior to the higher flow rate during the drainage/therapeutic phase (paragraph [0095] Malhi).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726), and further in view of Kanoaka (US 2009/0227914).
Regarding claim 6, the combined Rosett/Nour reference discloses the body extends along an axis (axis extending through center of user’s head and torso, shown in Annotated Fig. 7 of Nour below), wherein the controller is further configured to apply pressure to the plurality of portions of the torso using the plurality of torso pressure applying regions (see the four torso pressure applying regions in Annotated Fig. 7 of Nour below) using a torso pressure application sequence wherein the torso pressure application sequence comprises application of increased pressure sequentially from portions of the plurality of portions of the torso closest to the axis of the body to portions of the plurality of portions of the torso furthest away from the axis of the body (as pressure wave propagates downward, torso pressure applying regions apply pressures closest to axis, e.g. torso applying regions closest to the neck of a user, apply pressure prior to the torso pressure applying regions further from axis, e.g. torso applying regions closest to 
    PNG
    media_image2.png
    699
    848
    media_image2.png
    Greyscale

The combined Rosett/Nour reference does not disclose the torso pressure application sequence comprises application of increased pressure non-sequentially.
However, Kanoaka teaches (Fig. 1 and 8) a chair having inflatable bladders to provide pressure to a torso of the user, wherein the device includes a switch selector 4c that allows a user to select a “SKIP” mode such that the torso pressure application sequence comprises application of increased pressure non-sequentially (“SKIP” operation, as shown in Fig. 8, causes each other air cell group of cells A-D to sequentially inflate, resulting in non-sequential inflation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso pressure application sequence of .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Domenighini (US 6,039,704) in view of Nour (FR 2939642) and Malhi (US 2014/0094726), and further in view of Freund (WO 2013022589).
Regarding claim 9, the combined Nour/Malhi reference discloses the controller configured to apply a first pressure (“pre-fill flow pressure” of Malhi, paragraph [0095]), which to plurality of portions of the torso using the plurality of torso pressure applying regions; and apply a second pressure (“therapeutic pressure” of Malhi, paragraph [0095]) greater than the first pressure (Malhi discloses the pre-fill pressure is in the range from 2 mmHg to 10mmHg, and the therapeutic pressure is between 35 mmH to 65 mmHg, paragraph [0122]) to one of the plurality of portions of the torso using the plurality torso pressure applying regions (Nour discloses applying pressure to at least one of the plurality portions of the torso using the plurality torso pressure applying regions, e.g. left side and right sides of torso).
The combined Nour/Malhi does not disclose the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions.
However, Freund teaches (Fig. 1) a therapeutic garment comprises a torso garment portion (210) including a plurality of torso pressure applying regions (left region accompanied by bladders 210a,210b and right portion accompanied by bladders 210c,210d) and a controller (processor 410), wherein the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions. Specifically, processor 410 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Nour/Malhi so the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions as taught by Freund for the purpose of allowing the garment to assist in relieving pressure sores by generating a rolling massage on the user (page 1 paragraph 5 Remarks).
Regarding claim 10, as best understood, Malhi discloses the first pressure is about 0 mmHg (Malhi discloses the pre-fill pressure is in the range from 2 mmHg to 10mmHg, paragraph [0122]).
Regarding claim 11, Malhi discloses the second pressure is greater than or equal to 40 mmHg (Mahli discloses the therapeutic pressure, following the prefill pressure, is between 35 mmHg to 65 mmHg, paragraph [0122]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726), and further in view of Freund (WO 2013022589).
Regarding claim 12, the combined Nour/Malhi reference discloses the controller configured to apply a first pressure (“pre-fill flow pressure” of Malhi, paragraph [0095]), which to plurality of portions of the torso using the plurality of torso pressure applying regions; and apply a second pressure (“therapeutic pressure” of Malhi, paragraph [0095]) greater than the first pressure (Malhi discloses the pre-fill pressure is in the range from 2 mmHg to 10mmHg, and the therapeutic pressure is between 35 mmH to 65 mmHg, paragraph [0122]) to one of the plurality of portions of the torso using the plurality torso pressure applying regions (Nour discloses applying pressure to at least one of the plurality portions of the torso using the plurality torso pressure applying regions, e.g. left side and right sides of torso).
The combined Nour/Malhi does not disclose the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions.
However, Freund teaches (Fig. 1) a therapeutic garment comprises a torso garment portion (210) including a plurality of torso pressure applying regions (left region accompanied by bladders 210a,210b and right portion accompanied by bladders 210c,210d) and a controller (processor 410), wherein the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions. Specifically, processor 410 is programmed to inflate bladders 210a,210b, corresponding to “a torso pressure applying region”, in unison and separately from inflation of bladders 210c,210d, corresponding to another “torso pressure applying region”. Therefore, when combined with the Nour/Mahli reference, all but one of the two torso applying regions (“all regions” are the combined left region and right region, all 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Nour/Malhi so the first pressure is applied to all but one of the plurality of portions of the torso using the plurality of torso pressure applying regions as taught by Freund for the purpose of allowing the garment to assist in relieving pressure sores by generating a rolling massage on the user (page 1 paragraph 5 Remarks).
Regarding claim 13, as best understood, Malhi discloses the first pressure is about 0 mmHg (Malhi discloses the pre-fill pressure is in the range from 2 mmHg to 10mmHg, paragraph [0122]).
Regarding claim 14, Malhi discloses the second pressure is greater than or equal to 40 mmHg (Mahli discloses the therapeutic pressure, following the prefill pressure, is between 35 mmHg to 65 mmHg, paragraph [0122]).


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726), and further in view of Waldridge (US 2003/0032905) and Roth (US 2004/0054306).
Regarding claim 26, modified Rosett discloses the head and torso garment comprises a plurality of layers to define the plurality of head pressure applying regions and the plurality of 
Modified Rosett does not disclose a first polymer layer and a second polymer layer defining a plurality of chambers, the plurality of chambers corresponding to and defining the plurality of head pressure applying regions and the plurality of torso pressure applying regions.
	However, Waldridge teaches (Fig. 3-4) a garment comprising a plurality of fabric layers (layers 90, 92 and 94), wherein the plurality of layers comprise: a fabric exterior facing layer (layer 94, which serves as the “outer cover”, and comprised of a cotton material. See paragraph [0053]) and a first layer and a second polymer layer (layers 90 and 92. Layer 90 made of a stretchable material, layer 92 made of cotton which is a polymer. See paragraph [0053]) defining a plurality of chambers (define compartments 24,26,28, which house inflatable cells 44,46,48), the plurality of chambers corresponding to and defining the plurality of pressure applying regions (define the pressure applying regions because they first and second polymers define the upper-lower boundaries and the left-right boundaries. See Fig. 3-4). While Waldridge discloses a first layer made of a stretchable material (paragraph [0053]) and a second polymer layer, Waldridge does not disclose the first layer is a polymer layer. However, Roth teaches (Fig. 2A-2C) a first layer (inner layer 204) and a second layer (outer sheet 202), wherein the first layer is a first polymer layer (urethane film, see paragraph [0026]).
Regarding the limitation that “the plurality of chambers corresponding to and defining the plurality of head pressure applying regions and the plurality of torso pressure applying regions” the combination of Waldridge with Rosett and Nour provides that the head pressure applying regions of Rosett and torso pressure applying regions taught by Nour would incorporate the teachings of Waldridge, therefore this limitation is provided by the combination of the references.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the head and torso garment of modified Rosett to include a first layer and a second polymer layer defining a plurality of chambers, the plurality of chambers corresponding to and defining the plurality of head pressure applying regions and the plurality of torso pressure applying regions, as taught by, Waldridge, for the purpose of separating the pressure applying regions into distinct chambers to allow for selective inflation while preventing overlapping inflation of zones; and to modify the first layer of modified Rosett to be a first polymer layer, as taught by Roth, for the purpose of providing a suitable stretching material that is lightweight, durable, and easily cleanable (paragraph [0026] of Roth).

 Allowable Subject Matter
 Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the compression garment system of claim 27, such that, as recited in claim 27, the compression garment system comprises a plurality of head pressure 
The closest prior art of record are: Rosett (US 1,795,893) in view of Nour (FR 2939642) and Malhi (US 2014/0094726) and Gorin (FR 2731349).
	While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the compression garment system. Specifically, the prior art of record does not disclose the compression garment system comprises a plurality of head pressure applying regions positioned in a concentric pattern radiating away from the face of the head of the body to apply pressure to the plurality of portions of the head of the body to move lymph from portions of the head proximate the face to the neck of the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Response to Arguments
 Applicant's arguments filed 12/3/2020 have been fully considered. 
 Applicant’s amendments to overcome rejection under 35 USC 112(b) have been fully considered. The previous rejections for claims 2, 4, 10 and 13 have been withdrawn. However, the amendments made to claims 10 and 13 have resulted in new rejections (see above). 
Regarding rejection of claim 1 under 35 USC 103 over Rosett in view of Nour and Malhi, applicant argued (page 10 paragraph 1 of Remarks) that “neither Figure 7 of Nour nor the .” Nour machine translation, page 8, final paragraph. Thus, it appears that the garments of Nour only include a single chamber”.
The examiner respectfully disagrees. 
First, applicant is reminded that claim 1 recites (lines 5-6) “a plurality of torso pressure applying regions controllable to apply pressure to a plurality of portions a torso of the body”. Claim 1 does not recite that the plurality of torso pressure applying regions are independently controlled or whether the regions are separately defined or not. Thus, even if Nour were to disclose that the torso garment is, as applicant argues, a “single chamber”, the examiner contends that the torso garment of Nour still includes a plurality of torso pressure applying regions (e.g. left and right regions of the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5 of Nour).
	Applicant further argued (page 11 paragraph 2 of Remarks) “The “pulsatile wave propagation” of Nour, however, is never described as applying pressure using a plurality of torso pressure applying regions and & plurality of head pressure applying regions to move lymph at least from the head to the neck to the torso as recited in independent claim 1. Instead, Nour expressly notes that the “gelatinous fluid” is the mechanism that provides the pulsatile wave propagation, and thus, Nour has no need for plurality of torso pressure applying regions and a 
	The examiner respectfully disagrees.
First, applicant is reminded that Nour is only used to teach the plurality of torso pressure applying regions, not the plurality of head pressure applying (plurality of head pressure applying regions taught by Rosett). Regarding Nour not having torso pressure applying regions, as stated above, claim 1 does not recite that the plurality of torso pressure applying regions are independently controlled or whether the regions are separately defined or not, therefore Nour comprehends the claim language due to the torso garment having a left region and a right region of the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph (see page 12 paragraph 4 lines 1-5 of Nour).
Applicant further argued (page 11 paragraph 3 of Remarks) “Furthermore, Nour never describes a drainage phase to move lymph at least from the head to the neck to the torso. Instead, Nour is clearly focused on veno-lymphatic drainage (e.g., movement of de-oxygenated blood) to improve hemodynamic improvement, which is not equivalent to moving lymph.”
The examiner respectfully disagrees.
First, Nour states the invention is used for venous and lymphatic drainage (see page 9 paragraph 1 of machine translated copy attached with Office Action mailed 8/03/2020), not “veno-lymphatic drainage”. Furthermore, even if this was not explicitly stated by Nour, claim 1 is directed to an apparatus, and because Rosett in view of Nour and Malhi together teach the 
Thus, rejection of claim 1 under 35 USC 103 over Rosett in view of Nour and Malhi is maintained.
Regarding rejections of claims 3 and 4, applicant argued (page 12 paragraphs 1 and 2 of Remarks)  “none of references cited teach or suggest applying pressure to the plurality of portions of the head of the body outwardly from the face of the head using to the plurality of head pressure applying regions as recited in claims 3-4. Instead, the Examiner noted that “the head pressure applying regions [of Rosett] are outwardly positioned on the face of the user therefore the pressure applied from the head pressure applying regions is applied outwardly of the face of the head.” Non-final Office Action, pages 9-10. Applicant submits that the plain language of applying pressure outwardly from the face of the head cannot be equivalent to what the device of Rosett can provide. More specifically, the device of Rosett appears to only include concentric chambers about the axis (e.g., drawn by the Examiner in the Office Action), and thus, it is unclear how pressure could be applied outwardly from the face of the head. Instead, it appears that the concentric chambers of Rosett would only be, at best, capable of applying pressure upwardly or downwardly along the axis—not outwardly from the face of the head as would be required for a prima facie case of obviousness of claims 3-4.”
The examiner respectfully disagrees.
The phrase “outwardly from the face of the head” does not include what direction specific direction “outwardly” implies (e.g. front to back, up to down, etc.). “Outwardly” is 
Furthermore, even under applicant’s interpretation of the claims, Rosett does disclose applying pressure outwardly from the face due to the transition from the cells in section B to the cells of section C (the cells of section B are at the face, and when transitioning from section B to section C during the downward movement of pressure, pressure is applied “outwardly from the face” due to at first being applied at the face in section B to then being applied away from the face and near the neck in section C).
Thus, rejection of claim 3 under 35 USC 103 over Rosett in view of Nour and Malhi is maintained. Due to the amendments to claim 4 by applicant to include at least below the shoulder portions, claim 4 has been rejected under 35 USC 103 over Rosett in view of Nour and Malhi, and further in view of Waldridge (see full rejection above).
 Regarding rejection of claims 1 and 7 under 35 USC 103 over Gorin in view of Nour and Malhi, applicant argued (page 15 paragraph 2 of Remarks) “Additionally, however, Gorin also fails to teach or suggest anything with respect to the movement of lymph. Instead, Gorin appears to describe, at best, “Reproduction of the same therapeutic effects as those procured by manual pressure from practitioners in physical medicine or osteopaths.” Gorin machine translation, page 1, lines 21-23.”
The examiner respectfully disagrees.
and lymphatic drainage (see page 9 paragraph 1 of machine translated copy attached with Office Action mailed 8/03/2020). Furthermore, even if this was not explicitly stated by Nour, claim 1 is directed to an apparatus, and because Gorin in view of Nour and Malhi together teach the claimed structure (including the direction of compression starting from top to bottom), one of ordinary skill in the art would recognize that the invention of Gorin in view of Nour and Malhi would achieve the claimed result, and therefore one would assume that the lymph would move from the head to neck and to the torso.
Thus, rejection of claim 1 under 35 USC 103 over Gorin in view of Nour and Malhi is maintained.

Regarding rejection of claim 1 under 35 USC 103 over Domenighini in view of Nour and Malhi, applicant argued (page 15 paragraph 4 of Remarks) “Additionally, however, Domenighini also fails to teach or suggest anything with respect to the movement of lymph. Instead, Domenighini appears to describe, at best, a massage device.”
 The examiner respectfully disagrees.
First, Domenighini appears to disclose lymphatic drainage in Col. 4 lines 61-68 and Co. 5 lines 1-8, citing that the finger portions are “used to aid in drainage”). Furthermore, the Nour reference states the invention is used for venous and lymphatic drainage (see page 9 paragraph 1 of machine translated copy attached with Office Action mailed 8/03/2020). Furthermore, even if this was not explicitly stated by Nour, claim 1 is directed to an apparatus, and because Domenighini in view of Nour and Malhi together teach the claimed structure (including the direction of compression starting from top to bottom), one of ordinary skill in the art would 
Thus, rejection of claim 1 under 35 USC 103 over Domenighini in view of Nour and Malhi is maintained.
  Applicant’s arguments regarding the rejection of the dependent claims are moot because all independent claims are rejected. 

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785